Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 37-50, 52 and 53 are pending in the application. Claims 37-50, 52 and 53 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 10th, 2021.

Terminal Disclaimer
The terminal disclaimer filed on April 29th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory terms of U.S. Patent No’s. 9,675,552, 10,034,850 and 9,248,099 and the full statutory term of any patent granted on copending Application Serial No. 16/412,749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment / Argument
Beginning on page 9 of the response filed April 29th, 2021, Applicant begins traversing the various double patenting rejections. The rejections over U.S. Patent No’s. 9,675,552, 10,034,850 and 9,248,099 and copending Application Serial No. 16/412,749 have been withdrawn in view of the terminal disclaimer noted above. Regarding the rejection over claims in the additionally cited patents, on page 10 of the response Applicant states that the instant claims are directed to methods whereas the claims of the patent are directed to pharmaceutical preparations with “specific formulations”. 
Our prior obviousness-type double patenting decisions in Geneva and Pfizer, which addressed factual situations closely resembling that presently before the court, control this case. In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. We held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use." Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. 

Accordingly, Applicant’s arguments would not be found persuasive if made in reference to the ‘332 patent. Regarding the provisional rejection over claims in Application Serial No. 16/467,883, the issues above would analogously apply and/or MPEP 804 would not warrant withdrawal until all other issues have been addressed.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 2) Claims 37-50 and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,987,332 in view of Dennis et al. Annals of Internal Medicine 1980, 92, 799-800 in view of Pfizer, Nitrostat (Nitroglycerin Sublingual Tablets, USP), 2010, pages 4-11 and in further view of Maxwell et al. Postgrad. Med. J. 1992, 68, 857-866 and in further view of Lehoux et al. Circ. Res. 2006, 99, 567-569 and in further view of International Application Publication No. WO 2009/092358 A1 by Schaper and in further view of Goto et al. AJH 2007, 20, 825-830. The claims of the patent are directed to formulations comprising glyceryl trinitrate (also known as nitroglycerin) where claim 13 refers to “flavor components.” Accordingly, a person having ordinary skill in the art would recognize the patented compositions to be useful in administering to the mouth. The rationale under 35 USC 103 as set forth in the Office Action dated 10/29/2020 is incorporated here by reference which discusses the obviousness of applying nitroglycerin in the instantly 
This is a provisional nonstatutory double patenting rejection.

(2 of 2) Claims 37-50 and 52-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 11-40 of copending Application No. 16/467,883 in view of Dennis et al. Annals of Internal Medicine 1980, 92, 799-800 in view of Pfizer, Nitrostat (Nitroglycerin Sublingual Tablets, USP), 2010, pages 4-11 and in further view of Maxwell et al. Postgrad. Med. J. 1992, 68, 857-866 and in further view of Lehoux et al. Circ. Res. 2006, 99, 567-569 and in further view of International Application Publication No. WO 2009/092358 A1 by Schaper and in further view of Goto et al. AJH 2007, 20, 825-830. Claim 1 of the copending case is directed to the following method: 

    PNG
    media_image1.png
    115
    630
    media_image1.png
    Greyscale



This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626